Citation Nr: 0611462	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for claimed Wegener's 
granulomatosis, with headaches.  

2.  Entitlement to service connection for a claimed low back 
disorder, with pain radiating to the buttocks and ankles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  


REMAND

During service, in October 1991, the veteran complained of 
having had headaches for three months and reported that she 
"had been seen several times for the same problem with no 
improvement."  

In the May 1992 Report of Medical History associated with her 
separation examination, the veteran confirmed a history of 
frequent or severe headaches and reported having headaches 
periodically that were relieved by rest.  

Subsequent to service, the current diagnosis of Wegener's 
granulomatosis was confirmed by laboratory testing during a 
VA hospitalization from July to August of 1998.  

The reports from this hospitalization and afterwards confirm 
that this disability has been accompanied by chronic 
headaches.  

This disorder was also confirmed by a September 1999 VA 
general medical examination.  However, the examination report 
provided minimal findings and discussion regarding the 
claimed disorder.  Also, the examiner noted that the claims 
file had not been reviewed and did not provide an opinion as 
to the etiology of this disorder.  

It is the determination of the Board that, given the 
veteran's complaints of headaches during service, a VA 
examination addressing the etiology of her current Wegener's 
granulomatosis is "necessary" under 38 U.S.C.A. § 5103A(d).  

The determination of this claim could also have an effect on 
the claim for service connection for a low back disorder.  

In a June 2003 VA spine examination report, the examiner 
noted that the veteran's low back disorder was more likely 
than not related to "steroid induced obesity due to 
treatment for Wegener's granulomatosis since 1998."  

As the claim of service connection for Wegener's 
granulomatosis could significantly affect the claim of 
service connection for a low back disorder, a decision on 
that latter claim must be deferred.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of her claimed Wegener's 
granulomatosis.  The examiner should 
review the veteran's claims file in 
conjunction with the examination.  Based 
on the examination findings and the 
claims file review, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that the 
veteran has current disability manifested 
by Wegener's granulomatosis that is 
etiologically related to headache 
manifestations or other event of her 
period of active service.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

2.  Then, the claims of service 
connection for Wegener's granulomatosis 
and a low back disorder, with pain 
radiating to the buttocks and ankles, 
must be readjudicated based on the 
evidence of record.  If the determination 
of either claim remains unfavorable, the 
veteran and her representative must be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



